DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2021 has been entered.
 
Claim Status
	Claims 1, 3, and 11-20 are pending and examined in the following Office action. 

Rejections that are Withdrawn 
	The indefiniteness rejection is withdrawn in light of Applicant’s amendment to the claims. 
	The failure to further limit rejection is withdrawn in light of Applicant’s cancellation of the claim. 
	The double patenting rejection is withdrawn in light of Applicant’s amendment to the claims. 

Claim Objection


Claim Rejections - 35 USC § 112
Indefiniteness
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The amended claims are directed to a method of increasing accumulation of a protein in a plant or a portion of the plant, comprising introducing a first nucleic acid encoding a fusion protein comprising an (EAAAK)n, introducing a second nucleic acid encoding BM2 or M2, and incubating the plant that permits expression of the nucleic acids and accumulation of the protein. 
	The Examiner notes that the claim is generally confusing because the preamble requires increasing the accumulation of a protein in a plant, wherein the protein is a fusion protein comprising an (EAAAK)n linker. Claim 1 then goes on to state that the plant is accumulated under conditions that permit the accumulation of the protein, and wherein accumulation of the protein is increased when compared to accumulation of the protein produced in the plant or portion of the plant in the absence of the proton channel protein. 

	Given that there is a benefit to increasing either protein of a fusion protein, in the absence of a fusion protein recitation throughout the entirety of the claim, the claim has been interpreted as increasing the accumulation of a single member of a fusion protein comprising (EAAAK)n. 
	
Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for increasing the percentage of 3 when coexpressed with M2 or BM2 in Nicotiana benthamiana, does not reasonably provide enablement for the genus of increasing accumulation of a protein in a plant with any (EAAAK)n-.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
The amended claims are directed to a method of increasing accumulation of a protein in a plant or a portion of the plant, comprising introducing a nucleic acid encoding a fusion protein comprising an (EAAAK)n linker; a second nucleic acid encoding M2 or BM2, and incubating the plant to permit the expression of the protein, wherein accumulation of the protein is increased relative to the accumulation of the protein produced in the plant or portion of the plant. 
The specification teaches that co-expression with M2 led to the increased production of intact fusions but does not teach increased levels of the SICYS8 or any other protein. See Figure 34C and 34D. 
The specification also fails to describe the full scope of (EAAAK)n- linkers. 

Chen et al (Advanced Drug Delivery Reviews, 2013, 65: 1357-1369) teach several linkers comprising (EAAAK)n- with different linker functions. Some linkers comprising (EAAAK)n led to increased stability/folding, increased expression, and improved biological activity. Thus, the teachings of Chen demonstrate that fusion protein characteristics are dependent both upon the specific linker used as well as the proteins that the linker separates. 
Given the lack of guidance in the instant specification, undue trial and error experimentation would be required for one of skill in the art to increase the accumulation of protein because Chen shows different proteins have different effects when linked together and because Li teaches that the mechanism of auto-cleavage is unknown. In light of the effect of the fact that increased accumulation is dependent upon the proteins in the fusion, one of skill in the art would not recognize that Applicant had broadly enabled the genus of increased protein accumulation in light of data provided in the specification stating that an increased proportion of intact fusion proteins were present. In addition, given that the mechanism of autocleavage was not known, it is unclear whether (EAAAK)n linkers would be capable of harboring such autocleavage ability. Based on the above, the combination of the instant specification as well as the state of the art at the time the invention was effectively filed it would be highly unpredictable to practice the invention through the full scope of the claims. 


	
Written Description
Claims 1, 3, and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amended claims are directed to a method of increasing accumulation of a protein in a plant or a portion of the plant, comprising introducing a nucleic acid encoding a fusion protein comprising an (EAAAK)n linker; a second nucleic acid encoding M2 or BM2, and incubating the plant to permit the expression of the protein, wherein accumulation of the protein is increased relative to the accumulation of the protein produced in the plant or portion of the plant. 
The specification describes that co-expression with M2 led to the increased production of intact fusions but does not describe increased accumulation levels of the SICYS8 or any other protein. See Figure 34C and 34D. 
The specification also fails to describe the full scope of (EAAAK)n- linkers. 

Given that the mechanism for resistance to auto-cleavage is unknown and combined with the fact that the prior art fails to provide evidence that a linker of near infinite length is sensitive to pH, the skilled artisan would be unable to at once envisage the scope of the method as claimed. 
Chen et al (Advanced Drug Delivery Reviews, 2013, 65: 1357-1369) teach several linkers comprising (EAAAK)n- with different linker functions. Some linkers comprising (EAAAK)n led to increased stability/folding, increased expression, and improved biological activity. Thus, the teachings of Chen demonstrate that fusion protein characteristics are dependent both upon the specific linker used as well as the proteins that the linker separates. 
Chen provides evidence that increasing accumulation of a protein is dependent upon the proteins fused together by the linker. Thus, the skilled artisan would be unable to immediately envisage the full scope of claimed proteins that lead to increased accumulation from those that do not. 
The Applicant fails to describe a representative number of fusion proteins comprising a linker of unlimited size within the current scope of the claims. The Applicant has only a single linker and a single plant. Furthermore, the Applicant has failed to describe structural features common to the members of the (EAAAK)n -linker that is responsible for increased accumulation Eli Lilly. Furthermore, given the lack of description of the necessary elements essential for changes in accumulation within an acidic environment of the (EAAAK)n linker, it remains unclear what features identify proteins fused together by (EAAAK)n are capable of increased accumulation. Since the genus has not been described by specific structural features, the specification fails to provide an adequate written description to support the breadth of the claims. Thus, the claims lack a sufficient written description to support the breadth of the claims. 
Response to Arguments: 
	Applicant’s arguments are addressed to the extent that they apply to the new rejections above. 
	Applicant argues that the specification demonstrates that the SICYS8-α1ACT fusion protein was not stable in the secretory pathway without co-expression of M2, citing Figure 35B. Applicant states that increasing the pH of the Golgi apparatus by co-expressing M2 resulted in stabilization of the 55 kDa SICYS8-α1ACT fusion protein containing the rigid linker (EAAAK)3. Applicant states that the data shows that a 5 fold increase in the accumulation of intact fusion protein relative to the absence of M2. Applicant repeats substantially the same argument for both the written description and enablement rejections. See pages 5 and 7 of the remarks. 
	These arguments have been fully considered but are not found persuasive. At the outset, the Examiner directs Applicant’s attention to the indefiniteness rejection set forth above. Briefly, although claim 1 states “wherein the protein is a fusion protein,” the claim as a whole is 
	Applicant states that the intact fusion protein was increased. This concept is very different from an improved accumulation of protein relative to the fusion protein. Furthermore, Chen shows that the linker is capable of increasing accumulation of a fusion protein but it also is capable of increasing stability of the fusion protein, and biological activity in the absence of M2 or BM2. In other words, the presence of (EAAAK)-n does not always result in increased accumulation of a protein. Thus, it is clear that increased accumulation of a protein is dependent upon both proteins in the fusion. 
	Furthermore, the specification does not make clear that an infinite amount of repeats in the linker are permissible. In fact, the available evidence only suggests that linkers 1-5 have the same autocleavable pH feature, especially in view of Li. Thus, the skilled artisan would be unable to make the invention of increased accumulation throughout the scope of the claimed invention. Similarly, the skilled artisan would be unable to envisage the full genus of the claimed 
	 
	The Examiner has reviewed the enclosed Lavoie declaration for its showing that Boston lettuce leaves result in VLP production. The Examiner notes that the instantly claimed invention is not predicated upon VLP production, but rather (EAAAK)n containing fusion proteins. Thus, the fact that a VLP can be produced in Boston lettuce is not pertinent to the instantly claimed invention. 

	Conclusion
	No claim is allowed. 
	The claims are deemed free of the prior art, given its failure to teach or reasonably suggest introducing M2 into plants for the purposes of regulating the pH of plants in the golgi. While M2 is known as a proton channel protein and while (EAAAK)n (n = 2-5) is a linker that is cleavable under acidic conditions, there is nothing to suggest that M2 and BM2 will function in plants to adjust pH of proteins heterologous to influenza. Furthermore, there is no evidence that BM2 or M2 will be sufficient to raise the pH in the Golgi beyond the rate at which the (EAAAK)n linker autocleaves. Thus, the claims are deemed free of the art. 

Examiner’s Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662